DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-11, and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an adhesive film formed of an adhesive composition comprising a monomer mixture of a hydroxyl group-containing (meth)acrylate and a comonomer in combination with nanoparticles having a core-shell structure made of polymer, does not reasonably provide enablement for any adhesive film formed of an adhesive composition comprising only monomer mixture comprising a hydroxyl group-containing (meth)acrylate and a comonomer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
	Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-3, 8-11, and 13-21 can be used as claimed and whether claims 1-3, 8-11, and 13-21 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-3, 8-11, and 13-21, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-3, 8-11, and 13-21 read on any adhesive film formed of an adhesive composition comprising only a monomer mixture of a hydroxyl group-containing (meth)acrylate and a comonomer while the specification discloses an adhesive film formed of an adhesive composition comprising a monomer mixture of a hydroxyl group-containing (meth)acrylate and a comonomer in combination with nanoparticles having a core-shell structure made of polymer.
	(b) There is no direction or guidance presented for any adhesive film formed of an adhesive composition comprising only a monomer mixture of a hydroxyl group-containing (meth)acrylate and a comonomer. 
	(c) There is an absence of working examples concerning any adhesive film formed of an adhesive composition comprising only a monomer mixture of a hydroxyl group-containing (meth)acrylate and a comonomer. 
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-3, 8-11, and 13-21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-21 are rejected under 35 U.S.C. 103 as obvious over Niwa et al. (U.S. Patent Application Publication No. 2014/0065416) in view of Lee et al (US 2014/0162044).
Regarding claims 1 and 2, Niwa et al. teaches an adhesive film formed of an adhesive composition comprising (See Title and Abstract) that includes a monomer mixture comprising a hydroxyl group-containing mono(meth)acrylate (paragraph [0054]) and a comonomer (paragraphs [0051] and [0061]).
Niwa et al. fails to teach nanoparticles.
However, Lee et al. teaches an adhesive film formed of an adhesive composition (See Abstract) that includes a monomer mixture comprising a hydroxyl group-containing (meth)acrylate and a comonomer (paragraph [0068]), wherein the adhesive composition further includes nanoparticles having an average particle diameter of about 100 nm to about 500 nm (about 0.1 µm to about 0.5 µm, paragraph [0047]) which overlaps the claimed range of about 5 nm to about 400 nm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include nanoparticles in Niwa et al. in order to impact external impact absorption such as heat (Lee et al., paragraph [0031]).
Given that Niwa et al. in view of Lee et al. teaches adhesive film comprising materials and structure identical to those presently claimed, the adhesive film of Niwa et al. in view of Lee et al. would intrinsically have the recovery rate, bubble generation, and storage modulus as presently claimed, absent evidence to the contrary.
Regarding claim 3, Niwa et al. teaches an adhesive film (See Title and Abstract) comprising a hydroxyl group-containing (meth)acrylate copolymer formed from a monomer mixture comprising a hydroxyl group-containing mono(meth)acrylate (paragraph [0054]) and a comonomer (paragraphs [0051] and [0061]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Niwa et al. fails to teach nanoparticles.
However, Lee et al. teaches an adhesive film formed of an adhesive composition (See Abstract) that includes a monomer mixture comprising a hydroxyl group-containing (meth)acrylate and a comonomer (paragraph [0068]), wherein the adhesive composition further includes nanoparticles having an average particle diameter of about 100 nm to about 500 nm (about 0.1 µm to about 0.5 µm, paragraph [0047]) which overlaps the claimed range of about 5 nm to about 400 nm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include nanoparticles in Niwa et al. in order to impact external impact absorption such as heat (Lee et al., paragraph [0031]).
Given that Niwa et al. in view of Lee et al. teaches adhesive film comprising materials and structure identical to those presently claimed, the adhesive film of Niwa et al. in view of Lee et al. would intrinsically have the haze and storage modulus as presently claimed, absent evidence to the contrary.
Regarding claims 5 and 6, Niwa et al. in view of Lee et al. teaches wherein the nanoparticles have a core-shell structure (Lee et al., paragraph [0031]) in which the core includes a polyalkyl (meth)acrylate or a polysiloxane, and the shell includes a polyalkyl (meth)acrylate (Lee et al., paragraphs [0038]-[0039] and [0042]). Given that Niwa et al. in view of Lee et al. teaches core and shell comprising materials and structure identical to those presently claimed, it 
Regarding claim 7, Niwa et al. in view of Lee et al. teaches wherein a weight ratio of the core to the shell of the nanoparticles is about 1:1 to 9:1 (Lee et al., paragraph [0040]).
Regarding claim 8, Niwa et al. in view of Lee et al. wherein the nanoparticles are present in an amount of about 0.15 wt% to about 14.5 wt% based on the total weight of the adhesive film (Lee et al., paragraph [0082]) which based on the amount of 1 to 90 parts of the monomer mixture (Lee et al., paragraph [0077]) and, therefore, includes an amount of 0.16 to 16 parts by weight relative to 100 parts by weight of the monomer mixture (0.15*100/90 = 0.16 to 14.5*100/90=16) which overlaps the claimed range of about 0.1 parts by weight to about 20 parts by weight relative to 100 parts by weight of the monomer mixture.  
Regarding claim 9, given that Niwa et al. in view of Lee et al. teaches nanoparticles and hydroxyl group-containing (meth)acrylic copolymer comprising materials and structure identical to those presently claimed, it is reasonable to conclude that the nanoparticles and hydroxyl group-containing (meth)acrylic copolymer would intrinsically have a difference in index of refraction as presently claimed, absent evidence to the contrary.
Regarding claim 10, Niwa et al. teaches further comprising: a crosslinking agent (paragraph [0083]).
Regarding claims 11, 13, 14, 15, 16, 17, and 18, given that Niwa et al. in view of Lee et al. teaches adhesive film comprising materials and structure identical to those presently claimed, the adhesive film of Niwa et al. in view of Lee et al. would intrinsically have the glass transition temperature, storage modulus, haze, and T-peel strength and would not detach or generate bubbles, as presently claimed, absent evidence to the contrary.
Regarding claim 19, Niwa et al. teaches a display member, comprising: an optical film; and the adhesive film as claimed in claim 3, the adhesive film being attached to one or both surfaces of the optical film (paragraphs [00135]-[0138]).
Regarding claim 20, Niwa et al. teaches wherein the optical film includes a touch panel,  a polarizing plate, a color filter, an anti-reflective film, a compensation film, a brightness improving film, a surface protective film, a plastic LCD substrate, an indium tin oxide (ITO)-containing film (paragraphs [0004], [0117], [0135] and [0137]). 
Regarding claim 21, Niwa et al. in view of Lee et al. teaches wherein the nanoparticles are present in an amount of about 0.15 wt% to about 14.5 wt% based on the total weight of the adhesive film (Lee et al., paragraph [0082]) which based on the amount of 1 to 90 parts of the monomer mixture (Lee et al., paragraph [0077]) and, therefore, includes an amount of 0.16 to 16 parts by weight relative to 100 parts by weight of the monomer mixture (0.15*100/90 = 0.16 to 14.5*100/90=16) which overlaps the claimed range of about 0.5 parts by weight to about 4 parts by weight, based on 100 parts by weight of the monomer mixture.
Response to Arguments
Applicant's arguments and Declaration filed 12/30/20 have been fully considered but they are not persuasive. 
With respect to the 35 USC 112 (a) rejection of record, Applicant argues that the rejection asserts that the specification fails to enable the claims, but fails to point to any aspect of the claims that is not enabled. Rather, the rejection merely identifies differences in scope between the claims and the teachings of the specification. Merely pointing out such differences fails to constitute a proper rejection. In other words, the focus of the rejection must be to identify some aspect of the claims that lacks support. Such has not been done.
However, it appears Applicant is confusing scope of enablement rejection with enablement rejections. The rejection of record is a scope of enablement rejection, and not an enablement rejection. Further, the rejection of record is not a written description rejection. Therefore, Examiner does not have to identify some aspect of the claims that lacks support.
Applicant argues that the rejection appears to contend the absence of a recitation of nanoparticles in the claims is the root cause of the enablement rejection. However, claim 2 stands rejected for lack of enablement, and yet claim 2 recites nanoparticles. As such, the rejection is inconsistent and illogical.
However, claim 2 merely broadly recites nanoparticles, not nanoparticles having specific core-shell structure made of polymer. Consistent with the rejection, it is noted that claims 5-7 were not included in the rejection. If these claims were included in independent claims 1 and 3, the rejection would be overcome.
Applicant argues that the rejection merely picks and chooses among various Wands factors, rather than providing the required analysis of all of the Wands factors and, to the extent that the Wands factors are mentioned in the rejection, the contentions are entirely conclusory and unsupported by any factual analysis that links the conclusions of the selected Wands factors to particular aspects of the claims that are not enabled.
However, while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. MPEP 2164.04. Further, the rejection clearly sets forth a proper analysis, namely, by stating that (a) the quantity of experimentation necessary is great since the claims read on any adhesive film formed of an adhesive composition comprising only a monomer mixture of a hydroxyl group-containing (meth)acrylate and a comonomer while in combination with nanoparticles having a core-shell structure made of polymer, (b) there is no direction or guidance presented for any adhesive film formed of an adhesive composition comprising only a monomer mixture of a hydroxyl group-containing (meth)acrylate and a comonomer, and (c) there is an absence of working examples concerning any adhesive film formed of an adhesive composition comprising only a monomer mixture of a hydroxyl group-containing (meth)acrylate and a comonomer. With respect to Applicant’s remarks regarding the quantity of experimentation, it is agreed that a difference in scope between the claims and the teachings of the specification with respect to the nanoparticles was noted in the rejection given that it is a scope of enablement rejection. 
Applicant argues that as shown in Table 1, Supplementary Example 3, which corresponds to the teachings of the Niwa reference, has 1300 kPa as a modulus at -20 0C. Thus, Supplementary Example 3 for the Niwa reference has a modulus that is higher than the modulus range at -20° C of the claimed invention.
However, with respect to the data, it is noted that Niwa alone is not used to reject the claims. Therefore, one would not expect Niwa to have the same properties as presently claimed. With respect to Niwa in view of Lee, the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses a specific mixture of (meth)acrylic copolymer containing hydroxyl group, i.e. 2-ethylhexyl acrylate, and 4-hydroxybutyl acrylate, while the claim broadly recites any combination of hydroxyl group containing (meth)acrylate with any type of comonomer. Further, the data uses specific amounts of each of the hydroxyl group containing (meth)acrylate monomer and the comonomer while the claims are open to any In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.
Furthermore, the data is not persuasive given that there is no proper side by side comparison between the inventive examples and the comparative example. The supplementary example 2 not only uses a different amounts of (a1) and (a2), but also does not include nanoparticles which are present in the inventive examples. Therefore, the comparison does not clearly show whether is difference in results is due the change in amounts of (a1) and (a2) or the absence of nanoparticles, or both. Further, as set forth in the paragraph above, the present claims do not recite any amount of monomers and therefore, the data is not commensurate in scope with the scope of the claims.
Applicant argues that adhesive composition of the Lee reference comprises the epoxy compound as one of main components, as shown in Lee's Table 1.
However, Lee is only used as teaching reference in order to teach the use of nanoparticles, specifically core-shell nanoparticles, in adhesive. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the 
Applicant argues that the Lee reference fails to teach that the core-shell particles can lower a modulus at -20° C and improve foldability, and thus fails to remedy the deficiencies in the teachings of the Niwa reference relative to claim 1.
However, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787